Citation Nr: 9914545	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-33 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
August 1990 and from January to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
ulcerative colitis and a facial and dental disorder.  The 
veteran was informed of the RO's decision that same month and 
perfected his appeal with respect to all three issues.  In a 
March 1997 decision, the Board granted service connection for 
ulcerative colitis and remanded the issues of entitlement to 
service connection for a facial disorder and a dental 
disorder.  As part of the March 1997 Board remand request, 
the RO was requested to contact the veteran in order to have 
him clarify exactly what he meant by a "dental disorder."  
In May 1997, the RO sent the veteran a letter, however, he 
did not respond.  Therefore, the Board has framed the issue 
as that listed on the front page of this decision.

In a November 1998 rating decision, the RO granted service 
connection for residuals of the right zygomatic maxillary 
complex fracture and assigned a noncompensable evaluation, 
effective June 15, 1994.  The veteran was informed of the 
RO's decision that same month but has yet to file a timely 
Notice of Disagreement to the November 1998 determination.  
Therefore, the only issue which will be addressed in this 
decision, is the one listed on the front page of this 
decision.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran had teeth numbered 1 and 16 removed during 
service as they were found to have been impacted, but there 
is no competent medical evidence demonstrating that any such 
treatment was the result of any in-service dental trauma.

3.  There is no competent medical evidence of a current 
dental disorder.

CONCLUSION OF LAW

The claim for residuals of dental trauma is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and Regulations

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. § 
5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990). In Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992), the United States Court 
of Veterans Appeals (Court) held that a claim must be 
accompanied by evidence (emphasis in original). As will be 
explained below, the veteran has not submitted competent 
evidence to support his claim for service connection for 
residuals of dental trauma.  Thus, the Board finds that his 
claim is not well grounded.  Accordingly, there is no duty to 
assist him in the development of his claim.

The Board notes that the veteran failed to report to two VA 
examinations, scheduled in June 1996 and December 1998.  As 
the veteran failed to provide any reason of good cause for 
his absence with respect to the aforementioned VA 
examinations, 38 C.F.R. § 3.655(a)(b) (1998) provides that in 
the case of an original service connection claim, if a VA 
examination is deemed necessary to the adjudication process 
and the veteran fails to report without good cause, the case 
shall be determined based on the evidence of record.  The 
Board notes that The United States Court of Veterans' Appeals 
has held that "the duty to assist is not always a one- way 
street.  If a veteran wishes help, he or she cannot passively 
wait for it..." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board thus finds that a subsequent remand to 
again request another VA examination would be futile given 
the veteran's prior lack of cooperation and the veteran's 
appeal will be determined based on the evidence of record.

In general, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).

For dental conditions, each missing or defective tooth and 
each disease of the investing tissues will be considered 
separately in determining service connection. 38 C.F.R. § 
3.381(a) (1998).

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  The significance of a finding that a dental 
condition is due to combat wounds or other service trauma is 
that the veteran will be entitled to VA outpatient dental 
treatment (this is known as Class II(a) VA dental treatment), 
as often as may be necessary, regardless of the timeliness of 
the application for dental treatment. 38 U.S.C.A. § 
1712(b)(1) (West 1991); 38 C.F.R. § 17.161(c) (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).




II.  Factual Background

Service medical records reflect that in October 1987, the 
veteran was struck in the right facial area with brass 
knuckles and sustained loss of consciousness and a displaced 
zygomatic maxillary compound (complex) with paresthesia, 
right corooid impingement and displacement obvious 
inward/downward and globe displaced inferiorly.  On 
examination in October 1987, it was determined that the 
veteran had sustained a right zygomatic maxillary compound 
fracture as a result of the in-service altercation.  
Coincidentally, during that same examination, teeth numbered 
one and sixteen were found to have been impacted.  
Subsequently, the veteran underwent an open reduction 
internal fixation of the right zygomatic maxillary compound 
fracture and an odontectomy of teeth 1 and 16.  After the 
surgery, the veteran had his sutures removed and was returned 
to duty.  The remainder of the service medical records, to 
include a March 1991 separation examination, are negative 
with respect to any complaints, findings, or reported history 
with respect to the veteran's teeth or for any clinical 
evidence of any in-service dental trauma which resulted in a 
dental condition.

Post-service VA and private medical records, dating from 1981 
to 1994, are completely devoid of any complaints or clinical 
findings referable to the in-service altercation or for any 
current dental disorder resulting therefrom.


III.  Analysis

The veteran does not claim entitlement to service connection 
for the loss of his teeth due to disease.  Indeed, the only 
dental question before the Board is whether the veteran has a 
dental condition due to service trauma.  The significance of 
a finding that a dental condition is due to service trauma is 
that a veteran may receive VA dental care for the condition, 
without the usual limitations of one-time treatment and 
timely application.  See 38 C.F.R. § 17.161(c).  The Board 
notes that in a precedent opinion, the General Counsel of the 
VA held that merely to have had dental extractions during 
service is not tantamount to dental trauma, because treatment 
of teeth, even extractions, in and of itself, does not 
constitute dental trauma.  VA O.G.C. Prec. Op. No. 5-97 (Jan. 
22, 1997).  The Board is bound by this opinion.  38 U.S.C.A. 
§ 7104(c) (West 1991).  

While the evidence reflects that the veteran was involved in 
an altercation during service and sustained a right zygomatic 
maxillary compound fracture, there is no clinical evidence 
that there was any trauma sustained to his teeth as a result 
of the injury.  Although the examination in October 1987 also 
revealed that teeth numbered 1 and 16 were impacted and had 
to be extracted, that does not, in and of itself, constitute 
a finding which is consistent with dental trauma. 
Furthermore, the post-service medical evidence is completely 
devoid of any current dental disorder associated with the in-
service altercation or any dental trauma.  Equally troubling 
is the fact that the veteran did not elaborate or clarify the 
nature of his dental disorder (the Board has made the 
assumption that he is claiming residuals of dental trauma in 
light of the clinical findings contained in the service 
medical records) even though he was provided an opportunity 
to expound on his claim subsequent to the Board's March 1997 
remand request.  Overall, since there is no competent medical 
evidence establishing in-service dental trauma which resulted 
in a current dental disorder, the Board concludes that the 
claim for such disability is not well grounded and must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).

While the veteran apparently claims to have a current dental 
disorder as a result of in-service dental trauma, the Board 
would point out that the veteran has not provided any 
clinical evidence to support this claim.  The veteran as a 
lay person has not been shown to possess the medical 
expertise necessary to establish that he currently has a 
dental disorder as a result of in-service dental trauma.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Therefore, the 
veteran's lay contentions, alone, do not provide a sufficient 
basis upon which to find his claim for service connection for 
residuals of dental trauma to be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. at 93.

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim for service 
connection for residuals of dental trauma is well grounded.  
In the absence of competent medical evidence to support the 
veteran's claim, the claim must be denied as not well 
grounded.  Since the claims is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

The Board recognizes that the RO denied the claim for service 
connection for residuals of dental trauma as not well 
grounded in a July 1995 Statement of the Case, and that the 
Board has denied this claim on the same basis as the RO.  See 
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  The Board is 
not aware of the existence of additional relevant evidence 
that could serve to make the veteran's claim well grounded, 
such as clinical records indicating that the veteran 
currently has a dental disorder as a result of any in-service 
dental trauma.  Robinette v. Brown, 8 Vet. App. 69 (1995).

As such, there is no further duty on the part of the VA under 
38 U.S.C.A. § 5103(a) (West 1991) to notify the veteran of 
the evidence required to complete his application for service 
connection for the claimed disability.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well grounded claim not having been submitted, 
the claim of entitlement to service connection for residuals 
of dental trauma is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

